      Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 1 of 16



RYAN G. WELDON
KARLA E. PAINTER
Assistant U.S. Attorneys
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, #300
Great Falls, MT 59401
Phone:      (406) 761-7715
FAX:        (406) 453-9973
Email:      Ryan.Weldon@usdoj.gov
            Karla.Painter@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                CR 18-97-GF-BMM

                      Plaintiff,

          vs.
                                          UNITED STATES’ TRIAL BRIEF
 WILLARD WILSON WHITE III,

                      Defendant.




                                      1
          Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 2 of 16



                                   INTRODUCTION

      On November 16, 2018, the Grand Jury indicted Willard Wilson White III

with three counts—Wire Fraud, Theft from an Indian Tribal Organization, and

Income Tax Evasion.        White worked for the Fort Peck Tribes as a temporary

police office.     While doing so, White also proposed to implement a Youth

Diversion Program to aid in the reduction of youths adjudicated by the tribal court.

The Fort Peck Tribes paid White $40,000 to implement the program.          Instead of

doing so, White spent the tribal funds in less than 30 days at casinos, restaurants,

bars, a strip club, furniture stores, purchased a jeep, and expenditures wholly

unrelated to the Youth Diversion Program.        White’s bank account began with

$32, and within approximately 20 days of receiving $40,000, he only had $897

remaining.       Analysis of the bank account also showed that White withdrew over

$11,000 in cash in 20 days.

      Not only did White steal money from the Fort Peck Tribe, but he then

evaded taxes when doing so.       White did not report to the IRS $40,000 in income

from the Fort Peck Tribe, and he claimed dependents when he did not provide the

necessary care.      As a result, White paid $0 in tax, and he received a refund of

$5,860.     If White provided an accurate return, he would have owed $4,324.

White therefore owes $10,184 to the IRS based on his tax evasion.


                                             2
          Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 3 of 16



                                     THE PLEA

      The United States of America, by and through its counsel, Ryan G. Weldon

and Karla E. Painter, notifies the Court and opposing counsel that, although the

defendant is proceeding to trial, the United States notes for the record that a motion

for change of plea would have been more beneficial to the defendant than a

conviction following trial.   The defendant nevertheless proceeds to trial.    See

Missouri v. Frye, 132 S. Ct. 1399 (2012).

                     LENGTH OF TRIAL AND WITNESSES

      The United States anticipates calling approximately 15 witnesses.       Its case-

in-chief should take approximately two days, subject to cross-examination.

                              ANTICIPATED PROOF

   A. Willard White obtains $40,000 to develop a Youth Diversion Program.

      Willard White was employed as a law enforcement officer for the Fort Peck

Tribes.    While working in that capacity, White decided to approach the Law and

Justice Committee.      While at the Committee in June of 2015, White stated that

“[t]he youth are losing their cultural identity through incarceration and separation

from their families.”    White proposed creating a facility and various programs to

remedy his concerns.     The cost of setting up the program was $25,000, and White

would have the “site finished” and that “all criteria are met to create a total wrap


                                           3
          Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 4 of 16



around service for our youth and their families.”    White then explained he would

require an additional fee of $15,000 to put the Family Justice Center contracts in

place.

         On July 13, 2015, White posted about the endeavor on Facebook,

acknowledging his gratitude for having the opportunity to make a difference:

         Well today I accepted a lot of responsibility! Feeling humble that
         full board passed a resolution for Ft. Peck Assiniboine & Sioux Tribe
         to move forward with a unique project that will serve many purposes
         but mainly to strengthen the core family values of our people! I am
         feeling truly humble that the executive board trusts me to really work
         for our community! Thank you Roxanne Gorneau, Grant Stafne,
         Dana Buckles, Patricia Iron Cloud, Marva Firemoon, Charlie
         Headdress, Pearl Hopkins, and Terry RattlingThunder for giving me
         this opportunity to better serve our Tribal communities! Now the
         hard work!

   B. White spends the money in less than 30 days and provides little to no
      services for the Fort Peck Tribe.

         Bank records show that Willard White had a balance in his bank account of

$32.39 prior to depositing the Fort Peck Tribe’s money.      The same day that White

deposited the money, he went to Williston, North Dakota, and withdrew $305.00

from Whisper’s, which is a local strip club.    White continued to spend the money,

making purchases at Scheels, Game Stop, Boot Barn, Best Buy, Costco, Furniture

World, and purchasing a jeep.      Additionally, White withdrew over $11,000 in

cash, all of which occurred in less than three weeks.    The cash withdrawals and


                                            4
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 5 of 16



spending sprees are outlined in chart format below:




//

//

//

//

//

//

//

//

                                         5
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 6 of 16




      Various members of the Tribe saw White posting on Facebook and spending

the money, which prompted them to instruct White to return the leftover money.

White never did so, and he never provided any services to the Tribe.   White later

admitted on Facebook that he lied:

      Here is my resolution…I’ve seen so many children murdered and
      wronged as a police officer…my resolution is to forgive myself for all
      the children and families I let down! That I was not strong enough to
      protect those children or families. I really tried to think outside the
      box. To look at programs that maybe could reunite those families!
      I failed and now I will always have to live with that reality . . .ok, I
      lied, I will never forgive myself.




                                         6
         Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 7 of 16




     C. The investigation of White’s 2015 return finds tax evasion of $10,184.

     On February 10, 2016, Willard White filed a 2015 tax return that omitted the

$40,000 of income he received from the Fort Peck Tribe.      He likewise claimed

dependents that he was not entitled to claim.   For example, White filed six

returns, which were rejected because the claimed dependents were already claimed

by someone else.     In doing so, White used three different children and social

security numbers.    Finally, on the seventh attempt, White used an unclaimed child

and social security number.    The graphic depiction of White’s fraudulent attempt

to claim dependents is outlined below:

//

//

//

//

//

//

//

//

//

//

                                          7
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 8 of 16




   White not only used children to obtain $40,000 from the Tribe, but he also used

them to obtain a refund of $5,860 while paying $0 in federal tax.   White’s tax

evasion efforts result in him owing $10,184 to the IRS.

                                   EXHIBITS

      1.    Bank Statements, Checks, and Deposits

      2.    Timecards and Salary Checks

      3.    Committee Reports and Tribal Resolutions

      4.    Facebook posts



                                         8
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 9 of 16



      5.     Receipts from GameStop, Boot Barn, and Scheels

      6.     Charts

                                   LEGAL ISSUES

      I.     A defendant may not offer self-serving hearsay under Fed. R.
             Evid. 801(d)(2).

      Rule 801(d)(2) defines a party opponent’s statement as non-hearsay,

meaning it can be admitted as substantive evidence.    Fed. R. Evid. 801(d)(2).

The rules specifically provides:

      (d) Statements That Are Not Hearsay. A statement that meets
      the following conditions is not hearsay . . . .

             (2) An Opposing Party’s Statement. The statement is
             offered against an opposing party and . . . was made by the
             party in an individual or representative capacity.

Fed. R. Evid. 801(d)(2).

      Importantly, a defendant may not offer his own statement into evidence.

United States v. Cunningham, 194 F.3d 1186, 1199 (11th Cir. 1999).       Only the

government—i.e., a party-opponent—may offer the defendant’s statement.          Id.

This rule exists so that a defendant may not “introduce an exculpatory statement . .

. without subjecting himself to cross-examination.”   Id.   This rule is well

recognized throughout evidentiary law.    See, e.g., United States v. Marin, 669

F.2d 73, 84 (2d Cir. 1982) (“When the defendant seeks to introduce his own prior

                                         9
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 10 of 16



statement for the truth of the matter asserted, it is hearsay, and it is not

admissible.”); United States v. Palow, 777 F.2d 52, 56 (1st Cir. 1985) (“The

requirement of Rule 801(d)(2)(A) that an admission be offered against a party is

designed to exclude the introduction of self-serving statements by the party making

them.”); United States v. Woosley, 761 F.2d 445, 449 (8th Cir. 1985) (“[N]o abuse

of discretion lies in a district court’s refusal to admit evidence of self-serving

statements of innocence made by the defendant after the offense was discovered.”).

      White was interviewed by law enforcement.          As a party-opponent, only the

government may introduce White’s statement or portions of the statement.

White, however, is prohibited from introducing his own statements made to law

enforcement because he is not a party-opponent.        He therefore may only introduce

exculpatory statements made by him if he takes the stand and subjects himself to

cross-examination.

      II.    If deciding to take the stand, the United States may fully cross-
             examine the defendant.

      A defendant never has to take the stand at trial.     Carter v. Kentucky, 450

U.S. 288, 299 (1981).     If choosing to remain silent, the Court will instruct the jury

that it cannot draw an adverse inference against the defendant.       Id.

      But when a defendant decides to take the stand, things change significantly.



                                           10
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 11 of 16



Just like any other witness, a defendant choosing to take the stand subjects himself

to cross-examination that impeaches his credibility.    Portuondo v. Agard, 529

U.S. 61, 70 (2000).

      Rule 608(b) governs impeachment of the defendant’s credibility:

      [S]pecific instances of a witness’s conduct in order to attack or
      support the witness’s character for truthfulness . . . may, on cross-
      examination, . . . be inquired into if they are probative of the character
      for truthfulness or untruthfulness of . . . the witness . . . .”

Importantly, it is irrelevant whether the untruthful conduct resulted in criminal

conviction.   Fed. R. Evid. 608, Advisory Committee Notes (1972).       The existence

of the conviction only matters under Rule 609, but not Rule 608.      Compare

609(a) (requiring conviction) with Fed. R. Evid. 608 (not requiring conviction).

      When relying on Rule 608, a prosecutor may not use impeachment as a ploy

to submit substantive evidence that is otherwise inadmissible.     United States v.

Tomblin, 46 F.3d 1369, 1388-1389 (5th Cir. 1995).       The government is allowed,

however, to inquire into conduct that involves other untrustworthy acts bearing

directly on the defendant’s credibility, including other acts of “perjury, fraud,

swindling, forgery, bribery, and embezzlement.”      Id.; see also United States v.

Leake, 642 F.2d 715, 718 (4th Cir. 1981) (explaining trial court must apply

safeguards of Rule 403, but it “may not foreclose a legitimate inquiry into a

witness’s credibility”); United States v. Reid, 634 F.2d 469, 473 (9th Cir. 1980)

                                          11
        Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 12 of 16



(defendant impeached with previous falsehoods); United States v. Jackson, 882

F.2d 1444, 1447-1448 (9th Cir. 1989) (defendant impeached with previous

disbarment).      If White decides to take the stand, the government will surely test

his credibility consistent with the direction of Rule 608.

       Notably, the government need not provide notice to the Court, or to the

defendant, about which evidence it will rely upon should the defendant take the

stand at trial.   Tomblin, 46 F.3d at 1388-1389; compare Fed. R. Evid. 608 (not

requiring notice) with Fed. R. Evid. 404(b)(2)(A) (requiring “reasonable notice”).

The United States has nevertheless provided marked exhibits to the defense that

identify tax fraud in 2017 (exhibits 70-75) and bank fraud in 2017 (exhibits 100-

103.    Even though not required to provide such notice, the United States has done

so by this trial brief and disclosing the trial exhibits.

       III.    If character evidence is offered, it must be done properly by the
               defense.

       Character evidence may only be offered under Fed. R. Evid. 404 and 405.

Under the rule, “[e]vidence of a person’s character or character trait is not

admissible to prove that on a particular occasion the person acted in accordance

with the character or trait.”   Fed. R. Evid. 404(a).       In a criminal case, the defense

“may offer evidence of the defendant’s pertinent trait, and if the evidence is

admitted, the prosecutor may offer evidence to rebut it.”        Fed. R. Evid. 404(2)(A).

                                            12
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 13 of 16



“Once the admissibility of character evidence in some form is established under

this rule, reference must then be made to Rule 405, which follows, in order to

determine the appropriate method of proof.”     Fed. R. Evid. 404, Advisory

Committee Notes (1972) (emphasis added).        The rule outlining the method

provides as follows:

      By Reputation or Opinion. When evidence of a person’s character
      or character trait is admissible, it may be proved by testimony about
      the person’s reputation or by testimony in the form of an opinion.
      On cross-examination of the character witness, the court may allow an
      inquiry into relevant specific instances of the person’s conduct.

Fed. R. Evid. 405(a).

      The defense might want to offer specific instances of conduct a trial to

demonstrate a character trait.   This is so because “evidence of specific instances

of conduct is the most convincing.”    Fed. R. Evid. 405, Advisory Committee

Notes (1972).   But such an approach is prohibited.     See, e.g., United States v.

Keiser, 57 F.3d 847, 856-857 (9th Cir. 1995).     The rules take such an approach

because self-interested specific instances “possess the greatest capacity to arouse

prejudice, to confuse, to surprise, and to consume time.”    Fed. R. Evid. 405,

Advisory Committee Notes.

      The parties will be at trial—not sentencing.    Thus, if White chooses to offer

character evidence, he must do so consistent with the method of proof identified


                                          13
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 14 of 16



under Rule 405.    He may question the character witness about White’s reputation

in the community for an identified character trait.   The United States is then

allowed to inquire into specific instances that challenge that opinion, but the

specific instances inquiry is reserved for cross-examination alone.     Fed. R. Evid.

405(a).

      IV.    The defense has provided no reciprocal discovery.

      Mr. White has discovery obligations to the United States, just like the United

States does to Mr. White.    See, e.g., Fed. R. Crim. P. 16(b)(1)(A).   To date, the

United States has received no reciprocal discovery from Mr. White.       In particular,

the United States has requested any documents or objects that demonstrate Mr.

White completed any work for the Fort Peck Tribe.       No such documents have

been provided or made available to the United States.     The United States will

object to the admission of any documents not provided in discovery.

      V.     The Court must address the forfeiture proceedings prior to
             the jury deliberating.

      The United States has alleged a forfeiture of a money judgment against the

defendant.   This requires a two-step process:    (1) the jury determines guilt or

innocence of the defendant on the counts of the indictment; and, (2) if guilty, then

either the Court or the jury must decide the forfeiture issue.   See, e.g. Fed. R.



                                          14
       Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 15 of 16



Crim. P. 32.2(b)(5).   Importantly, timing matters when deciding who will decide

forfeiture:

      In any case tried before a jury, if the indictment or information states
      that the government is seeking forfeiture, the court must determine
      before the jury begins deliberating whether either party requests that
      the jury be retained to determine the forfeitability of specific property
      if it returns a guilty verdict.

Fed. R. Crim. P. 32.2(b)(5)(A) (emphasis added).       This provision places an

affirmative duty on the district court to determine if either party requests a jury

trial, and to do so “before the jury retires” for a determination of guilt or

innocence.    United States v. Mancuso, 718 F.3d 780, 799 (9th Cir. 2013).

      DATED this 2nd day of June, 2019.

                                         KURT G. ALME
                                         United States Attorney


                                         /s/ Ryan G. Weldon
                                         RYAN G. WELDON
                                         Assistant U. S. Attorney


                                         /s/ Karla E. Painter
                                         KARLA E. PAINTER
                                         Assistant U.S. Attorney




                                           15
      Case 4:18-cr-00097-BMM Document 34 Filed 06/02/19 Page 16 of 16



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule, this certifies that the body of the attached trial brief

contains 2,611 words, excluding the caption and certificate of compliance.



                                        KURT G. ALME
                                        United States Attorney


                                        /s/ Ryan G. Weldon
                                        RYAN G. WELDON
                                        Assistant U. S. Attorney


                                        /s/ Karla E. Painter
                                        KARLA E. PAINTER
                                        Assistant U.S. Attorney




                                          16
